Mr. Presiding Justice Sears delivered the opinion of the court. The only question presented is as to whether the contract in question made plaintiffs in error jointly liable with Goodall for materials used in the construction of the building. This contract has once before been brought to the consideration of this court, and the effect of it was then passed upon. Slater v. Clark, 68 Ill. App. 433. . There was evidence in that case, as there is here, showing that the plaintiffs in error contributed money to the carrying out of the enterprise, in the profits of which they and Goodall were to share. The court then held that the .plaintiffs in error were jointly liable with Goodall for materials used in the construction of the building. We are disposed to so hold now. • The decisions of the courts upon the effect of land and building contracts as creating joint obligations differ as applied to the facts of differing cases. Each of such contracts necessarily stands upon the provisions in the individr ual case. There is reason for regarding this contract as an attempt to accomplish the c&riying out of a. joint venture in the •name of one of the adventurers and for the mutual profit of them all. The terms of the contract warrant such a conclusion. When so regarded, the case comes within the application .of the rule announced in Morse v. Richmond, 97 Ill. 303; State Bank v. Butler, 149 Ill. 575. The judgment is affirmed.